Title: William Cabell Rives to James Madison, 8 July 1829
From: Rives, William Cabell
To: Madison, James


                        
                            
                                My dear sir
                            
                            
                                
                                    Washington
                                
                                July 8th 1829.
                            
                        
                        
                        
                        Since my arrival here, I have endeavoured to obtain all information respecting the character, designs
                            & claims of Mr. Cooley, (whose letter & papers are herewith returned), that I thought likely to be
                            interesting or useful to you. The impression here is very far from being favorable to him, in any of these regards. The
                            Government is thoroughly possessed with the conviction that his claim is fraudulent & unfounded, & that
                            the parade of suing &c. is a simulated contrivance, for the purpose of bringing the commanding influence of the
                            parties threatened to bear upon Congress in aid of his demands. I enclose you a copy of the Report of the Committee, from
                            which you will perceive that the Bill reported for his benefit, instead of being a recognition of his claim, was a forced charity to get rid of his teasing. Mr. Graham called my attention to a palpable trick in the
                            transposition of two memoranda of Mr. Gallatin, introduced at page 10 of his pamphlet. The endorsement, which stands last
                            in the pamphlet, was nearly two years prior in time to that which is placed before it, having been made on Mr. Smith’s
                            letter of Aug. 1811, immediately after it’s receipt, while the other was made, as it’s date
                            shews, in March 1813. From the views entertained here of this man & the futility of his pretensions, it is hoped
                            that neither yourself nor Gen. La Fayette will give yourselves any trouble with him, or indulge any apprehension of
                            embarrassment from his proceedings.
                        Mrs. Rives & myself have to acknowledge, in addition to numerous other favors, the letters to Baron
                            & Baroness de Neuville, & Genl La Fayette, in which Mrs. Madison & yourself have so kindly
                            bespoken for us the friendship & benevolent attentions of these distinguished personages. Mrs. R. will take
                            occasion to express her thanks to Mrs. Madison in a separate communication, for which she hopes to acquire materials of
                            more interest, as we proceed farther north. 
                        We leave here today in our progress to New-York, whence we shall probably sail about the 20th. instant. An unexpected
                            delay, in the equipment of the vessel which is to take us out, has detained us here longer than I expected; but I have
                            found ample employment for the interval in researches among the archives of the State Department, where I have not
                            unfrequently had the good fortune to encounter the luminous trace of a pen, which never fails to inlighten my enquiries.
                            While in New-York, I shall have an opportunity of deriving important light on the same subjects from another kindred
                            source, (Mr. Gallatin), which I should be very happy to improve under the advantage of a presentation to his confidence
                            from yourself, if I did not feel that, in asking it, I should make an unreasonable exaction on a kindness which has
                            already been so liberally extended to me. Mrs. Rives joins me in cordial salutations to Mrs. Madison & yourself,
                            & with anxious wishes for the speedy & entire re-establishment of your health, I remain, in a sentiment of
                            profound & grateful respect, your faithful & obt. serv.
                        
                        
                        
                            
                                W C Rives
                            
                        
                    P. S. I am happy to inform you that, since my arrival here, I have received a letter from Dr. Patterson, expressing more
                            contentment on the part of Mrs. P. & himself with the University, & relinquishing a foreign project which,
                            I believe, I told you, he had been thinking of.